DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
Response to Amendment
In response to the amendment received August 12, 2021:
Claims 1, 3-8 and 10-13 are pending. Claims 2 and 9 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0287227) in view of Yang et al. (US 2013/0040175).
Regarding Claim 1, Jeong et al. teaches a battery pack for a vehicle (abstract) comprising a cartridge (Fig. 1, #130) (i.e. a case) including an upper plate (i.e. a bottom plate of case of the instant claim) (Fig. 4, #210) having a surface to which battery modules (Fig. 1, #115) are mounted and a coolant block (Fig. 4, #220,230) attached to the upper plate (i.e. bottom portion of the bottom plate) (Fig. 4, #210) provided with coolant for  removing heat generated from the batteries wherein the cooling block has edge portions (see annotated Fig. 17 below) and concave-convex portions (Para. [0169]) wherein a concave portion (of the coolant block #230) is at a lower level than the  edge portions (see annotated Fig. 17 below), a convex portion being at a same level as the edge portions (See Annotated Fig. 5 below) and wherein a coolant is circulated in a coolant passage (Fig. 17, #220) (Para. [0092]) (i.e. a space for the coolant) is enclosed by the concave portion (Fig. 4, #230) and the upper plate (Fig. 4, #210) (i.e. bottom portion of the bottom plate spaced from the concave portion), the coolant therefore comes into direct contact with the upper plate (Fig. 4, #210) (i.e. bottom portion of the bottom plate) as the coolant is circulated in a coolant passage (Fig. 17, #220) (Para. [0092]) (i.e. a space for the coolant) and the upper plate (i.e. bottom plate of the case) (Fig. 5 and Fig. 17, #210) is in contact with the edge portions (See Annotated Fig. 17 below) and the convex portion of the cooling block (See Annotated Fig. 5, wherein #232 is the convex portion of the cooling block) is in contact with the upper plate (Fig. 5, #210 and Para. [0093]) (i.e. the bottom plate of the case is in contact with the convex portion of the cooling block). Accordingly, the heat from the battery modules is transferred to the coolant (claim 1, lines 3-5) without requiring an additional cooling plate (i.e. a top 
Jeong does not explicitly teach cooling water as the coolant.
However, Yang et al. teaches a cooling member for a battery module (Abstract) wherein the coolant may be water (Para. [0036]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teaching of using water as the coolant, as water contains high latent heat, which maximizes cooling efficiency (Para. [0036]). Additionally, The combination of using water as the coolant as taught by Yang et al., with Jeong et al, would yield the predictable result of providing a liquid coolant that would remove heat from the battery modules.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine using water as the coolant as taught by Yang et al., with Jeong et al, as the combination would yield the predictable result of providing a liquid coolant that would remove heat from the battery modules. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).




Annotated Jeong et al. Fig. 17 (portion F in Fig. 3)

    PNG
    media_image1.png
    495
    1056
    media_image1.png
    Greyscale
	
	













Annotated Jeong et al. Fig. 5 (portion B in Fig. 3)

    PNG
    media_image2.png
    524
    888
    media_image2.png
    Greyscale

Regarding Claim 3, Jeong et al. as modified by Yang et al. teaches all of the elements of the invention in claim 1 as explained above.
Jeong further teaches wherein the concave portion (See annotated Fig. 17) forms the coolant passage (Fig. 17, #220) (i.e. predetermined cooling path in the space).
Regarding Claim 4, Jeong et al. as modified by Yang et al. teaches all of the elements of the invention in claim 1 as explained above.
Jeong teaches a thermal pad used for transferring heat (Para. [0069]) (i.e. heat transfer substance) (Fig. 4, #120) disposed between the battery modules (Fig. 4, #115 and the bottom plate (Fig. 4, #210).
Regarding Claim 5, Jeong et al. as modified by Yang et al. teaches all of the elements of the invention in claim 4 as explained above.
Jeong teaches a thermal pad (i.e. heat transfer substance) (Fig. 4, #120) disposed between the battery modules (Fig. 4, #115) and the bottom plate (Fig. 4, #210) inside the cartridge (Fig. 4, #130).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0287227) in view of Yang et al. (US 2013/0040175) as applied to claim 1 above, and further in view of Hayashi et al. (US 2014/0196964).
Regarding Claim 6, Jeong et al. as modified by Yang et al. teaches all of the elements of the invention in claim 1 as explained above.
Jeong teaches the battery pack and thermal management system is attached to a vehicle body (Para. [0074], [0234]).

However, Hayashi et al. teaches a battery (Fig. 10, #20) placed in the vehicle-outside space (i.e. exposed outside a vehicle body, mounted on an underside of a vehicle body) (Para. [0056]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong et al. to incorporate the teaching of placing the battery pack and its cooling assembly exposed outside a vehicle body and on an underside of the vehicle body as , this would allow the battery pack to easily release heat produced in the battery pack to the atmosphere (Para. [0096], lines 1-3) and placement outside allows an operator to access the battery pack easily (Para. [0092]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0287227) in view of Yang et al. (US 2013/0040175) as applied to claim 1 above, and further in view of Shin  (US 2018/0175468).
Regarding Claim 7, Jeong et al. as modified by Yang et al. teaches all of the elements of the invention in claim 1 as explained above.
Jeong et al. teaches the lower plate (i.e. cooling block) is made of steel material (Para. [0108]). Jeong et al. does not teach a cooling block made of plastic. 
However, Shin et al. teaches a cooling plate for a battery module (Abstract) wherein a metallic cooling plate is substituted with a light synthetic resin (plastic material) (Para. [0029]).
 Jeong et al. to incorporate the teaching of a plastic material cooling plate of Shin et al., as it would ensure cooling performance and accomplish weight lightening (Para. [0029]) which is desirable for batteries for use in vehicles.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0287227) in view of Yang et al. (US 2013/0040175), Hayashi et al. (US 2014/0196964) and Yamamura et al. (US 2014/0246259).
Regarding Claim 8, Jeong et al. teaches a battery pack for a vehicle (abstract) comprising a cartridge (Fig. 1, #130) (i.e. a case) including an upper plate (i.e. a bottom plate of case of the instant claim) (Fig. 4, #210) having a surface to which battery modules (Fig. 1, #115) are mounted and a coolant block (Fig. 4, #220,230) attached to the upper plate (i.e. bottom portion of the bottom plate) (Fig. 4, #210) provided with coolant for removing heat generated from the batteries, and the battery pack and thermal management system is attached to a vehicle body (Para. [0074], [0234]), wherein the cooling block has edge portions (see annotated Fig. 17 above) and concave-convex portions (Para. [0169]) wherein a concave portion (#230) is at a lower level than the  edge portions (see annotated Fig. 17 above), a convex portion being at a same level as the edge portions (See Annotated Fig. 5 above) and wherein a coolant is circulated in a coolant passage (Fig. 17, #220) (Para. [0092]) (i.e. a space for the coolant) is enclosed by the concave portion (Fig. 4, #230) and the upper plate (Fig. 4, #210) (i.e. bottom portion of the bottom plate spaced from the concave portion), the coolant therefore comes into direct contact with the upper plate (Fig. 4, #210) (i.e. 
Jeong does not explicitly teach the use of cooling water, a battery pack exposed to the outside of the vehicle body and mounted on an underside of the vehicle body and a top cover being in direct contact with an underside of the vehicle body. 
However, Yang et al. teaches a cooling member for a battery module (Abstract) wherein the coolant may be water (Para. [0036]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teaching of using water as the coolant, as water contains high latent heat, which maximizes cooling efficiency (Para. [0036]). Additionally, The combination of using water as the coolant as taught by Yang et al., with Jeong et al, would yield the predictable result of providing a liquid coolant that would remove heat from the battery modules.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed 
Neither Jeong et al. nor Yang et al. teach a battery exposed to an outside of the vehicle body or mounted on an underside of the vehicle body.
	However, Hayashi et al. teaches a battery (Fig. 10, #20) placed in the vehicle-outside space (i.e. exposed outside a vehicle body, mounted on an underside of a vehicle body) (Para. [0056]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong et al as modified by Yang et al. to incorporate the teaching of placing the battery pack and its cooling assembly exposed outside a vehicle body and on an underside of the vehicle body as, this would allow the battery pack to easily release heat produced in the battery pack to the atmosphere (Para. [0096], lines 1-3) and placement outside allows an operator to access the battery pack easily (Para. [0092]).
	However, Yamamura et al. teaches mounting a battery pack to an underside of the vehicle body (Fig. 1, #1 and Para. [0013]) including an upper case #12 (i.e. top cover), which forms a sealed space in the case enclosing the battery cells (Para. [0064]).
 Jeong et al. as modified by Yang et al. and Hayashi et al. to incorporate the teaching of the upper case of Yamamura et al., as the upper case would prevent inflow of moisture from the outside and suppresses corrosiveness of connecting parts and others of the battery modules (Para. [0066]). Additionally, since Jeong et al. as modified by Yang et al. and Hayashi et al. teaches the entire battery block is outside as explained above, it would be obvious that the top cover is in direct with a vehicle body.
Regarding Claim 10, Jeong et al. as modified by Yang et al., Hayashi et al., and Yamamura et al. teaches all of the elements of the invention in claim 8 as explained above.
Jeong further teaches wherein the concave portion (See annotated Fig. 17) forms the coolant passage (Fig. 17, #220) (i.e. predetermined cooling path in the space).
Regarding Claim 11, Jeong et al. as modified by Yang et al., Hayashi et al., and Yamamura et al. teaches all of the elements of the invention in claim 8 as explained above.
Jeong teaches a thermal pad used for transferring heat (Para. [0069]) (i.e. heat transfer substance) (Fig. 4, #120) disposed between the battery modules (Fig. 4, #115 and the bottom plate (Fig. 4, #210).
Regarding Claim 12, Jeong et al. as modified by Yang et al., Hayashi et al., and Yamamura et al. teaches all of the elements of the invention in claim 11 as explained above.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0287227) in view of Yang et al. (US 2013/0040175), Hayashi et al. (US 2014/0196964) and Yamamura et al. (US 2014/0246259 as applied to claim 8 above, and further in view of Shin (US 2018/0175468).
Regarding Claim 13, Jeong et al. as modified by Yang et al., Hayashi et al., and Yamamura et al. teaches all of the elements of the invention in claim 8 as explained above.
Jeong et al. teaches the lower plate (i.e. cooling block) is made of steel material (Para. [0108]). Jeong et al. does not teach a cooling block made of plastic. 
However, Shin et al. teaches a cooling plate for a battery module (Abstract) wherein a metallic cooling plate is substituted with a light synthetic resin (plastic material) (Para. [0029]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate material (steel) of Jeong et al. to incorporate the teaching of a plastic material cooling plate of Shin et al., as it would ensure cooling performance and accomplish weight lightening (Para. [0029]) which is desirable for batteries for use in vehicles.
Response to Arguments
Applicant’s arguments, filed August 12, 2021, with respect to the rejection(s) of claims 1, 2-8 and 10-13 under 35 U.S.C. 103 have been fully considered and are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.C./           Examiner, Art Unit 1729          

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729